Citation Nr: 0003870	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In December 1994, the veteran requested a local hearing 
before the Board.  In June 1995, the veteran appeared to 
change his request to a local hearing.  A local hearing was 
held in September 1995.  In May 1997, the veteran was asked 
to clarify whether he wanted a local hearing before the 
Board.  The veteran did not respond to this request.  The 
Board concludes that this effectively constitutes a 
withdrawal of his request for a local hearing before the 
Board.  

In February 1996, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
chloracne as secondary to AO exposure.  This decision was not 
appealed and it became final.  38 C.F.R. § 20.302 (1999).  

In October 1998 the Board remanded this case for further 
development.  The case has since been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's service connection 
claim has been obtained by the RO.  

2.  The probative medical evidence of record shows that the 
veteran's peripheral neuropathy cannot satisfactorily be 
dissociated from exposure to AO in active service. 


CONCLUSION OF LAW

Peripheral neuropathy was incurred in active service as 
secondary to AO exposure.  38 U.S.C.A. §§ 1110, 5107 (West 
1991);  38 C.F.R. §§ 3.303(d), 3.307(a)(6) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 shows that he served in the United 
States Army from August 1966 to July 1968.  His specialty was 
chemical staff specialist.  He was awarded the Vietnam 
Service Medal, Vietnam Campaign Medal, an Air Medal with five 
Oak Leaf Clusters, and an Army Commendation Medal (ARCOM).  

Available service medical records do not document a diagnosis 
of peripheral neuropathy.  

Post-service medical records show that the veteran underwent 
an AO examination in April 1989.  There is no documentation 
of a diagnosis of peripheral neuropathy in these records.  

On VA examination in April 1992 the veteran reported that he 
frequently prepared AO and participated in AO spraying 
operations while he was in Vietnam.  He reported periodically 
developing nausea and vomiting while working with various 
chemical agents, but did not develop any persistent symptoms.  
He reported developing numbness over his left mid-thoracic 
area two years prior, and intermittent numbness of the flexor 
and extensor surfaces of the forearms and the dorsal and 
ventral surfaces of the hands for the past 10 years.  No 
specific cause of such numbness was determined on 
examination.  

The veteran reported essentially the same history on VA 
examination in January 1994, except that the frequency of the 
symptoms had been increasing since the last VA examination.  
Examination revealed decreased pin prick sensation in the 
mid-thoracic region.  No specific conclusion regarding the 
etiology or nature of his condition was documented.  

In September 1994 the veteran was admitted to the Los Angeles 
VA Medical Center (VAMC) for numbness and weakness.  Sensory 
examination revealed marked decrease in vibration and touch 
as well.  There was also a decrease in pinprick over the 
upper and lower extremities.  The impression was peripheral 
neuropathy and the veteran was admitted for a neurological 
work-up.  The pertinent discharge diagnoses noted by Dr. BOO 
were peripheral neuropathy (rule out sequelae of exposure to 
AO or dioxin) and a mild sensory ataxia secondary to 
peripheral neuropathy.  

In an undated letter, Dr. BOO wrote that he had treated the 
veteran in September and October 1994 and saw him again in 
March 1995 as an outpatient.  He noted that the final 
diagnoses were, in pertinent part, toxic peripheral 
neuropathy probably secondary to dioxin or AO exposure, and 
mild sensory ataxia secondary to peripheral neuropathy.  

During a September 1995 local hearing, the veteran contended 
that his peripheral neuropathy was secondary to AO exposure 
while in the service.  He indicated that he had been 
experiencing symptoms of peripheral neuropathy for several 
years, but that it had recently become much more pronounced.  
Transcript (September 12, 1995).  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (1999) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1999).  

If a appellant was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1999).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
appellant was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Initially, the Board finds that the veteran's claim for 
service connection for peripheral neuropathy is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The service 
records establish that the veteran served in Vietnam as a 
chemical staff specialist and he has contended that he was 
exposed to AO; he has a current disability of peripheral 
neuropathy; and Dr. BOO concluded that such peripheral 
neuropathy was probably due to exposure to dioxin or AO 
exposure.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other relevant 
records available which might pertain to the issue on appeal.  
The Board therefore finds that all indicated development has 
been completed, and VA has satisfied its duty to assist the 
appellant.  38 U.S.C.A. § 5107(a).  

In this regard, a review of the record indicates that the 
development requested by the Board in its October 1998 remand 
has been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, the RO by October 1998 letter, 
afforded the veteran the opportunity to identify additional 
treatment records which were pertinent to his claim.  He did 
not respond to this request.  

The record also shows that the RO scheduled a VA examination 
for August 1999.  The record indicates that the veteran 
failed to report for this examination.  When a veteran fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
basis of the evidence of record.  38 C.F.R. § 3.655 (1999).  

The veteran has submitted no statements explaining his 
failure to report for the most recent August 1999 VA 
examination.  There is no other evidence in the record which 
would indicate good cause.  Nor did the veteran request 
another VA examination.  As the record has failed to show 
good cause for the veteran's failure to report to the August 
1999 VA examination, and the veteran has not requested 
another examination, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (1999). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107(a).

Following a review of the pertinent evidence of record, the 
Board finds that the evidence is evenly balanced as to 
require application of the benefit of the doubt in favor of 
the veteran's claim.  Gilbert, 1 Vet. App. at 56.  

The Board initially notes that there is no medical evidence 
indicating that the veteran manifested acute or subacute 
peripheral neuropathy to a degree of 10 percent within weeks 
or months of exposure that resolved within two years from 
onset.  There is no documentation in general of peripheral 
neuropathy manifesting itself shortly after his discharge.  
Presumptive service connection for peripheral neuropathy is 
therefore not warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e); 
however, direct service connection for peripheral neuropathy 
is warranted.  

The veteran's service records show that he served in Vietnam 
and that he was a chemical staff specialist.  He has reported 
handling and spraying AO.  Such contentions are consistent 
with his military history.  He has consistently reported his 
history of exposure to AO.  

The veteran has been diagnosed with peripheral neuropathy.  
Dr. BOO of the Los Angeles VAMC gave the veteran a final 
diagnosis of peripheral neuropathy probably secondary to 
dioxin or AO exposure.  

While Dr. BOO's opinion was not a definite conclusion, he 
nevertheless indicated that the veteran's peripheral 
neuropathy was probably secondary to herbicide exposure.  His 
conclusion appears to be consistent with the record as a 
whole, and there is no medical (including medical opinions) 
evidence or other evidence of record which contradicts his 
conclusion.  

Based upon a full review of the record, the Board finds that 
there is an approximate balance of the positive and negative 
evidence, and that the veteran is entitled to the benefit of 
the doubt.  Alemany v. Brown, 9 Vet. App. 518, 520 (1996) 
(citing Gilbert, supra, at 53).  Accordingly, the Board 
concludes that peripheral neuropathy was incurred during 
active service as a result of exposure to AO.  


ORDER

Entitlement to service connection for peripheral neuropathy 
as secondary to AO exposure is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

